Citation Nr: 0319722	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
on a direct basis and as secondary to the service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from June 1978 to 
April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, denied service connection for a psychiatric disorder, 
defined as depression, on a direct basis and as secondary to 
the service-connected disabilities.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In October 2002, the Board 
determined that the veteran's service connection claim 
required further development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  Based upon this conclusion, the 
Board undertook evidentiary development with regard to this 
issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's service connection 
claim pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Pursuant to this recent decision, the Federal Circuit Court 
explained that the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

Furthermore, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's claim 
for service connection for a psychiatric disorder, on a 
direct basis and as secondary to the service-connected 
disabilities.  On November 9, 2000, the President signed into 
law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that, in March 2001, the veteran was 
accorded a compensation and pension psychiatric examination.  
Further, the RO has obtained and associated with the claims 
folder copies of records of post-service psychiatric 
treatment that the veteran has received.  In this regard, the 
Board notes that, in May 2000, the veteran was awarded 
disability benefits from the Social Security Administration 
and that copies of this award decision and the medical 
records used in support of the grant have been obtained and 
associated with the veteran's claims folder.  In the cover 
letter to the supplemental statement of the case issued in 
December 2001, the RO informed the veteran and his 
representative of the recent passage of the VCAA, including 
the duties and responsibilities associated with this new law.  
Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not informed the 
veteran, or his representative, of the information and/or 
evidence required to establish entitlement to service 
connection for a psychiatric disorder (on a direct, or 
secondary, basis), the information and/or evidence that VA 
will obtain, and the information and/or evidence that the 
veteran would be responsible for procuring.  

Moreover, according to the report of the March 2001 
compensation and pension psychiatric examination, the 
examiner diagnosed, on Axis I, polysubstance dependence in 
early remission as well as an adjustment disorder with mixed 
disturbance of emotions and conduct.  Additionally, the 
examiner expressed his opinion that the veteran "presents 
with emotional and behavioral symptoms in response to the 
identifiable stressors listed on Axis IV."  The stressors 
listed on Axis IV include relationship, occupational, and 
legal problems; separation from son; and chronic pain.  In 
view of the need to remand the veteran's service connection 
claim to the RO to accord the agency an opportunity to 
adjudicate this issue with consideration of the additional 
evidence that the Board has recently obtained and to provide 
the veteran and his representative adequate notice of the 
requirements of his claim as stipulated in the VCAA, the 
Board believes that the veteran should be given a current VA 
psychiatric evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
treatment to him since March 2001.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to his psychiatric treatment 
from the VA Medical Center in Atlanta, 
Georgia since March 2001.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is in any way 
related to, or caused by, the service-
connected residuals of left foot surgery, 
residuals of a low back injury associated 
with residuals of left foot surgery, 
degenerative disc disease and arthritis 
of the cervical spine at C4-C6 , an 
avulsion injury of the right ring finger, 
residuals of a fractured left little 
finger, and residuals of a cutaneous 
nerve dissection of the left foot.   
 
5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, on a direct basis and as 
secondary to the service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
December 2001.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




